DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities: “and et, a laptop, a video description information segment according to the byte range after sending the first video request to the server.” Appropriate correction is required.
For the purpose of examination, claim 8 is interpreted as requiring “and downloading the video description information segment according to the byte range after sending the first video request to the server” (similar to claim 2.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US20130227122A1) in view of Wang et al. (US20110119394A1).
Regarding claim 1, Gao discloses a method, comprising ([Abstract] shows a client/receiver downloads and stores the media data in a presentation buffer and from there it is consumed by a presentation element): 
sending a first video request to a server in response to a video playing instruction (para [0065] shows a user requests a particular media content, such as a live sports broadcast, a pre-recorded movie), 
wherein the server returns a video description information segment and a corresponding complete video according to the first video request, the video includes a plurality of video segments (para [0002, 0301] shows the client obtains the media presentation description (MPD) that is a summary of the properties of the streamed media from the server to the client; the client can choose to request segments based on different use cases from the profile inside the MPD), 
parsing the video description information segment; and playing the video in segments according to the parsed video description information segment during downloading of the video (para [0069] shows the client SC (Source Component) is in charge of parsing the MPD; para [0056] shows a smartphone might download or obtain media data that represents a presentation over the presentation's presentation time (p-time), buffer it, and a media player is said to “playback” that media.)

Gao fails to explicitly teach the video description information segment is configured to describe each of the video segments.
However, Wang describes the video description information segment is configured to describe each of the video segments (para [0016] shows that in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gao with the teaching of Wang in order to efficiently request media segments using byte ranges only (Wang; para [0016]).

Regarding claim 2, Gao-Wang as applied to claim 1 discloses obtaining and parsing, before sending the first video request to the server, a Media Presentation Description (MPD) file of the video to obtain a byte range corresponding to the video description information segment; and downloading the video description information segment according to the byte range after sending the first video request to the server (Gao; para [0054] shows "fragments" might refer to the segments themselves; para [0069] shows the client SC (Source Component) is in charge of parsing the MPD; the client requests a byte range of the corresponding fragment in its data structures. Wang; para [0016] shows that in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only.)

Regarding claim 3, Gao-Wang as applied to claim 1 discloses: 
determining a byte length of a downloaded video corresponding to the first video request; determining whether the byte length of the downloaded video is greater than or equal to a first preset byte length [buffer high fill threshold]; and disconnecting the first video request in response to determining that the byte length of the downloaded video is greater than or equal to the first preset byte length (Gao; [Abstract] shows the receiver monitors a presentation buffer fill level that represents what portion of the presentation buffer contains media data not yet consumed by a presentation element. The receiver makes requests for additional data to download. If the fill level is above a high fill threshold, the receiver does not make further requests.)

Regarding claim 4, Gao-Wang as applied to claim 3 discloses: 
determining a byte length of unplayed video in the downloaded video; determining whether the byte length of the unplayed video is less than or equal to a second preset byte length [buffer low fill threshold]; and sending a second video request to the server in response to determining that the byte length of the unplayed video is less than or equal to the second preset byte length, wherein the second video request is configured to request a remaining video in the video except the downloaded video (Gao; [Abstract] shows the receiver monitors a presentation buffer fill level that represents what portion of the presentation buffer contains media data not yet consumed by a presentation element. The receiver makes requests for additional data to download. If the fill level is above a high fill threshold, the receiver does not make further requests and eventually the fill level goes down. If the fill level is below a low fill threshold, the receiver restarts the downloading and updates the fill level as media data is consumed by the presentation element. The fill level might be measured in units of presentation time.)

Regarding claim 5, Gao-Wang as applied to claim 3 discloses: 
determining, in response to a skip instruction, a video node corresponding to the skip instruction (Gao; para [0301] shows the client can choose to “skip” segments);
determining whether the video node is within a range of the downloaded video; and disconnecting the first video request and sending a third video request to the server in response to determining that the video node is not within the range of the downloaded video, wherein the third video request is configured to request a remaining video in the video starting from a byte corresponding to the video node (Wang; para [0097-0098, 0109-0111]).

Regarding claims 7-11, claims 7-11 are directed to a computing device. Claims 7-11 require limitations that are similar to those recited in the method claims 1-5 to carry out the method steps.  And since Gao-Wang combined discloses the method including limitations required to carry out the method steps, therefore claims 7-11 would have also been unpatentable over Gao in view of Wang.
Furthermore, Gao-Wang as combined discloses one or more processors; and one or more non-transitory computer-readable storage mediums containing instructions configured to cause the one or more processors to perform operations (Gao; para [0004]).

Regarding claims 13-16 and 18, claims 13-16 and 18 are directed to a computer-program product. Claims 13-16 and 18 require limitations that are similar to those recited in the method claims 1-5 to carry out the method steps.  And since Gao-Wang combined discloses the method including limitations required to carry out the method steps, therefore claims 13-16 and 18 would have also been unpatentable over Gao in view of Wang.
Furthermore, Gao-Wang as combined discloses a computer-program product (para [0004]).

Claims 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view Wang, further in view of Zanger et al. (US20150271235A1).
Regarding claims 6, 12 and 17, Gao-Wang as applied to claims 1, 7 and 15 discloses switching from one alternative representation A to another alternative representation B (Wang; para [0108]) but fails to teach a resolution switching instruction.
However, Zanger discloses sending a first video request to a server in response to a video playing instruction, wherein the server returns a video description information segment and a corresponding complete video according to the first video request, and the video includes a plurality of video segments, and the video description information segment is configured to describe each of the video segments; parsing the video description information segment; and playing the video in segments according to the parsed video description information segment during downloading of the video ([Abstract] shows the adaptive streaming optimizer configured to predict the next resolution to be requested by the player and determine which fragments to download accordingly; para [0023-0026] shows in adaptive streaming, each stream of a given quality (resolution) is built from fragments, so the player can switch to a different stream quality between fragments. In order to do that - we need to know which streams are available in the presentation, their relations, and the fragments of each individual streams. This information is found in the MPD of the presentation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gao-Wang with the teaching of Zanger in order to switch to a different stream quality between fragments (Zanger; para [0023]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Surcouf et al. (US20160021400A1) discloses in [Abstract] identifying a request for a piece of content, and obtaining a manifest after identifying the request for the piece of content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442